ON MOTION FOR RECONSIDERATION OF ORDER
SHARP, Judge.
Petitioner’s motion for reconsideration of our denial of his petition for writ of prohibition was timely filed, and because the issue therein sought to be raised may again be argued to this court in an appeal or interlocutory appeal, we hereby clarify our original denial of the petition as follows: We deny the petition for writ of prohibition because of lack of jurisdiction. The possible violation of section 901.25(3), Florida Statutes (1981), does not deprive the lower court of its power to. act in the case, and therefore prohibition is not an appropriate remedy.
ORFINGER and FRANK D. UP-CHURCH, Jr., JJ., concur.